Citation Nr: 0415967	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO continued the 
noncompensable evaluation assigned to service-connected 
rheumatoid arthritis.  

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
file.  

A review of the claims file reflects that the veteran and his 
representative have made general allegations that VA 
committed clear and unmistakable error in its July 1963 and 
June 1965 rating decisions when it reduced the veteran's 
disability from 30 to 10 percent disabling and from 10 
percent to noncompensably, respectively.  The Board notes 
that any claim of clear and unmistakable error must be pled 
with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  Thus, the RO should provide the 
veteran and his representative opportunity to plead with 
specificity any claim of clear and unmistakable error.


REMAND

Initially, the Board notes that service connection was 
established for rheumatoid arthritis by rating action in June 
1958 and a 30 percent evaluation was assigned.  By rating 
actions, dated in July 1963 and June 1965, the RO reduced the 
veteran's rheumatoid arthritis rating from 30 to 10 percent 
and from 10 percent to noncompensably disabling, 
respectively.  Recently, the veteran has maintained that his 
rheumatoid arthritis has resumed and that he has resulting 
pain in his right shoulder, left hand (not his fingers), both 
knees and ankles, and low back.  The veteran and his 
representative contend that a July 2001 VA examination was 
inadequate because it was not performed by a VA physician, 
and because X-rays of his low back, right knee, right 
shoulder and left hand were not taken (see July 2001 VA 
examination report.)  The veteran has requested that he be 
scheduled for another VA examination by an appropriate 
specialist. 

The veteran's service-connected rheumatoid arthritis is rated 
under 38 C.F.R. § 4,71a, Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.27 (2002).  Under Diagnostic Code 5002, rheumatoid 
arthritis as an active process warrants a 100 percent 
evaluation when such disability presents with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating.  A 60 percent evaluation is 
warranted when such disability presents with less that the 
criteria for 100 percent, but presents with evidence of 
weight loss and anemia productive of severe impairment of 
health, or severely incapacitating exacerbations occurring 4 
or more time a year or a lesser number over prolonged 
periods.  A 40 percent evaluation is warranted when the 
disability presents with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings, or incapacitating exacerbations 
occurring 3 or more times per year.  A 20 percent evaluation 
is warranted for disability manifested by one or two 
exacerbations a year in a well established diagnosis.  
Additionally, chronic residuals of rheumatoid arthritis may 
also be rated on the basis of limitation of motion or 
ankylosis under the appropriate diagnostic codes for the 
specific joint or joints involved.  Pursuant to the note 
following Diagnostic Code 5002, when there are disabling 
chronic residuals as well as an active process, the ratings 
for the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  The higher 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2002).

As noted above, the veteran was most recently examined by VA 
for his rheumatoid arthritis in July 2001.  The VA examiner 
(it is unclear from the report whether or not a physician 
performed the examination) concluded, after a review of the 
claims file, that the veteran's left shoulder and left knee 
disabilities were unrelated to any rheumatoid arthritis in 
service.  Since X-rays of the veteran's lumbar spine, right 
knee, ankles, left hand and right shoulder were not performed 
upon recent evaluation by VA in July 2001, and because the 
examiner did not address whether the veteran had any 
symptomatology or manifestations indicative of an active 
process of rheumatoid arthritis with respect to the veteran's 
left hand, lumbar spine, right knee, ankles, or right 
shoulder, another examination is required.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  Accordingly, the claim 
for increase must be remanded to provide the veteran with an 
examination that contains sufficient detail to ascertain the 
existence and severity, under the rating schedule, of an 
"active process," and "chronic residuals" of rheumatoid 
arthritis, if any.

Furthermore, as a low back disability might be found to be a 
chronic residual of the service-connected rheumatoid 
arthritis and could be afforded a separate evaluation, the RO 
should be provided an opportunity to evaluate the veteran's 
low back or under the revised criteria for rating diseases 
and disabilities of the spine.  In this regard, the Board 
notes that the regulations used to evaluate diseases and 
injuries of the spine have changed since the veteran's claim 
was filed in October 2000.  68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  It 
does not appear that the veteran has received notice of the 
changes made to the rating criteria for evaluating diseases 
and injuries of the spine.  

In the Board's opinion, the veteran could be prejudiced as a 
result of the Board addressing this matter in the first 
instance.  Because additional development is necessary in the 
veteran's case, as will be discussed below, time will be 
saved if the notice required as a result in the changes in 
rating criteria is provided to the veteran while the file is 
at the RO.  By so doing, the veteran will be given ample 
opportunity to submit evidence relative to the changed 
criteria and have the RO consider the evidence before 
returning the case to the Board.  As such, the veteran should 
be specifically advised by the RO of the new and the old 
rating criteria for evaluating diseases and disabilities of 
the spine, and the RO should specifically evaluate his claims 
under 38 C.F.R. § 4.71a as it existed at the time he filed 
his claim, and as amended during the pendency of his appeal.  
See 38 C.F.R. § 4.71a (2001); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for a VA examination would be appropriate because 
the nature and severity of the veteran's low back disability 
is unclear. Furthermore, the Board notes that although the 
veteran was afforded a VA examination in July 2001, the 
record does not contain a current examination that takes into 
account the new rating criteria for evaluating diseases and 
injuries of the spine.  Therefore, the Board finds a new VA 
examination would be appropriate so that the veteran's low 
back can be properly evaluated in terms pertinent to these 
new criteria, if, of course, the veteran has a low back 
problem traceable to rheumatoid arthritis.

Finally, the veteran testified before the undersigned Board 
member in February 2004 that he was in receipt of Social 
Security Administration (SSA) disability benefits.  In order 
to ensure that his claim is adjudicated on the basis of a 
complete evidentiary record, the SSA award letter and 
associated evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Such evidence may be 
relevant to the veteran's claim on appeal.  Also, private 
medical records should be associated with the claims file.  
In this regard, a June 2003 report, submitted by Ronald L. 
Wilson, M.D., a private practitioner, reflects that he had 
evaluated the veteran in February 2003 for his right 
shoulder.  The February 2003 report and any other clinical 
records from Dr. Wilson are not contained in the claims file, 
and an attempt should be made to obtain them as they may be 
pertinent to the veteran's increased evaluation claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his rheumatoid arthritis, since 
October 2000, to specifically include all 
clinical reports from Ronald L. Wilson, 
M.D., from February 2003 to the present.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).   If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  The veteran should be given 
opportunity to obtain them. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
examination by a rheumatologist, if 
available, to determine the extent and 
current severity of his service-connected 
rheumatoid arthritis, and its residuals.  
All indicated tests and studies are to be 
performed, including x-ray studies of all 
joints identified by the veteran, to 
specifically include the right knee, 
ankles, right shoulder, left hand, and 
low back.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review.  

(a)  The examiner is requested to 
identify all joints, if any, affected by 
rheumatoid arthritis.  The examiner is 
also requested to explain why rheumatoid 
arthritis is not an appropriate diagnosis 
for each joint claimed by the veteran.  A 
detailed history regarding all affected 
joints should be provided in the report.  
The examiner should indicate whether the 
veteran's rheumatoid arthritis is active 
or inactive;

(b)  All disabling manifestations of any 
joints affected by rheumatoid arthritis 
should be provided, to include the range 
of motion in degrees of all joints so 
affected. In this regard, the examiner 
should indicate what is considered normal 
range of motion for each affected joint; 

(c)  With respect to any joint affected 
by rheumatoid arthritis, the examiner 
should determine whether the joint 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to rheumatoid arthritis.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis;

(d)  Concerning the veteran's low back, 
the examiner should make findings so that 
old and new rating criteria may be 
applied, if any low back disability is 
found to be a residual of rheumatoid 
arthritis.  38 C.F.R. § 4.71a (2001); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243));

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the examination report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should re-adjudicate the 
claim for an increased (compensable) 
evaluation for service-connected 
rheumatoid arthritis, including 
evaluating any chronic residual.  
Consideration should also be given to 38 
C.F.R. § 3.321(b) (2003).  

If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The RO should recite 
in the SSOC each set of rating criteria 
applicable to each joint affected by 
rheumatoid arthritis, including the old 
and new criteria for rating disability of 
the low back, if applicable.  
Additionally, if the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2003).  The SSOC should 
also contain a summary of the evidence 
received since the last SSOC was issued.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 38 
U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

